Eccleston, J.,
delivered the opinion of this court.
In treating of what kind of erroneous proceedings will sustain an action like the present, the authorities recognize a distinction, in some respects, between the proceedings of courts of general jurisdiction and of tribunals having but limited powers. It is said, however, in 1 Chitty’s Pl., 181, (Ed. of 1851:) “ In general no action whatever can be supported for any act, however erroneous, if expressly sanctioned by the judgment or direction of one of the superior courts at Westminster, or oven by an inferior magistrate, acting within the scope of his jurisdiction.” Notwithstanding there may be exceptions to the general rule thus stated, yet it is certainly true, that if the inferior judge has jurisdiction, although he may give a wrong judgment, provided the error results from the erroneous conclusion at which he arrives, neither the judge nor the plaintiff in the judgment can be made a trespasser, by virtue of enforcing the same, if the judgment remains unrescinded and unpaid. Page of Chitty above cited. 3 M. & S., 425, 426, 427, 428, Ackerley vs. Parkinson, et al. 3 Wend., 205, Putnam, vs. Man. 2 Wend., 604, Relyea vs. Ramsay. 7 Wend., 203, 204, Horton vs. Achmoody. 1 Pet. S. C. Rep., 340, Elliott, et al., vs. Peirsol, et al.
In 2 Wils. Rep., 385, Perkin vs. Proctor & Green, a distinction is taken between irregularity and error in reference to judgments. And the court say: “Where a judgment is vacated for irregularity, the party is never excused if an execution is executed thereupon; yet the sheriff’s officer is excused, *44because he has the king’s writ to warrant him.” And again they say: u In the case of an irregular judgment against the plaintiff and a capias ad satisfaciendum executed thereupon, in trespass and imprisonment, the party and the officer joined in a plea of justification under the writ, and the officer was therefore held guilty as well as the party; but where a judgment is reversed for error it is different, and stands good until reversed, one case is the fault of the party himself, the other is the error of the court.”
After an examination of the autliorities referred to, and the cases of Turner vs. Walker, 3 G. & J., 385; Warfield & Mactier, vs. Walter, 11 Ib., 85, 86, and Ranoul vs. Griffie, 3 Md. Rep., 59, 60, we do not think the plaintiff can maintain his suit. The facts set out in the replication do not necessarily present a case of want of jurisdiction by the magistrate, and a mere error of judgment on his part, (if there was any,) will not give the plaintiff a right of action. The judgment below, upon the demurrer, in favor of the defendant will therefore be affirmed.

Judgment affirmed.